Citation Nr: 1634241	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a personality disorder, claimed as passive-aggressive personality.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, dysthymia, depression, posttraumatic stress disorder, generalized anxiety disorder, and unspecified anxiety disorder.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his February 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a March 2016 written statement, the Veteran's attorney requested to withdraw the request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2015).

In his November 2008 claim, the Veteran stated he was seeking service connection for major depressive disorder, dysthymia, and depression.  The Veteran's private treatment records include diagnoses of generalized anxiety disorder, posttraumatic stress disorder (PTSD), and depression.  The December 2013 VA examination report included diagnoses of major depressive disorder and unspecified anxiety disorder, and the Veteran's VA treatment records include notations of anxiety, depression, and PTSD.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has combined the claims of entitlement to service connection for dysthymia and entitlement to service connection for major depressive disorder and depression, and recharacterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, dysthymia, depression, PTSD, generalized anxiety disorder, and unspecified anxiety disorder.

In a September 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back condition and for chronic obstructive pulmonary disease (COPD).  In November 2014, VA received a notice of disagreement with the September 2014 rating decision.  In April 2016, the RO issued a statement of the case denying entitlement to service connection for a back condition and COPD.  A substantive appeal has not been received in response to the April 2016 statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to service connection for a back condition or COPD, and thus, those issues are not currently before the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2016 written statement, the Veteran's attorney representative stated the Veteran wished to withdraw his claims of entitlement to service connection for sinusitis and a personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a personality disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a March 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran's attorney stated the Veteran wished to withdraw his claims of entitlement to service connection for sinusitis and a personality disorder.  This communication from the Veteran's attorney representative shows a clear desire on the Veteran's part to withdraw these issues from his appeal.  

As the Veteran has withdrawn the appeal as to the claims of entitlement to service connection for sinusitis and a personality disorder, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for sinusitis is dismissed.

The appeal as to the claim of entitlement to service connection for a personality disorder is dismissed.


REMAND

First, an April 2015 letter indicates the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  On remand, the AOJ should obtain the Veteran's SSA records.  Further, a September 2014 VA primary care provider new patient note indicates the Veteran was disabled from his job at the Army Depot due to depression.  On remand, the AOJ should obtain any records from any separate disability claim filed through the Army Depot.

The evidence of record indicates there are outstanding relevant private treatment records.  In a June 2009 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran stated he received treatment from Dr. A. from March 1970 to the present for depression.  In a September 2009 letter, the RO noted the Veteran did not provide an address for Dr. A., and asked the Veteran to clarify whether there is a doctor with that name.  To date, it does not appear the Veteran has provided the requested information.  Further, in a June 2009 VA Form 21-4142, the Veteran indicated he received treatment from Dr. R.G. beginning in January 2004 for depression.  Treatment records from Dr. R.G. are associated with the evidentiary record, but are only dated from June 2012 to August 2014.  A June 2012 treatment record indicates dysthymia was added to the Veteran's problem list in June 2009; accordingly, it appears there are still outstanding treatment records from Dr. R.G.  A March 2006 discharge summary from CHRISTUS Spohn Hospital indicates the Veteran was to follow up with Dr. E.P.F. on an outpatient basis, however no treatment records from this provider are of record.  Finally, the September 2014 VA primary care provider new patient note stated the Veteran was being seen by a non-VA mental health provider.  On remand, the AOJ should undertake appropriate efforts to obtain all outstanding private treatment records. 

Further, there appear to be outstanding VA treatment records.  Treatment records from the Corpus Christi VA Outpatient Center dated September 2014 to February 2016 are of record.  However, no mental health treatment records appear to be associated with the record, and the September 2014 VA primary care provider new patient note indicates VA mental health was to be alerted to review the Veteran's assessment of anxiety, depression, and PTSD, as well as his medications.  On remand, the AOJ should obtain all outstanding VA treatment records. 

In a February 2016 letter opinion, following his review of the record and multiple telephonic interviews with the Veteran and the Veteran's sister, Dr. J.M. diagnosed PTSD related to a traumatic event the Veteran witnessed during his active duty service, and opined that the Veteran's depressive disorder is concomitant with and directly related to the PTSD.  In a February 2016 statement, the Veteran indicated that sometime between October 1971 and April 1972 while on the U.S.S. Lexington, he witnessed the accidental death of another sailor when he walked into a moving plane propeller.  See also February 2016 Dr. J.M. letter opinion; December 2013 VA examination report.  On remand, the AOJ should provide the Veteran with proper VCAA notice regarding claims of service connection for PTSD.  The AOJ should also undertake appropriate development to obtain credible supporting evidence regarding the Veteran's in-service stressor. 

Further, the AOJ should afford the Veteran a new VA examination to fully address the nature and etiology of the Veteran's current acquired psychiatric disorder(s).  In the December 2013 VA examination report, the VA examiner noted the Veteran's reports that he was in a plane crash at 20 years old, that he witnessed the accidental death of another sailor in 1972 on the U.S.S. Lexington, and that during service he worked on jet engines which could explode at any time.  The Veteran also reported that he stopped drinking in 1983 after he hit and killed a girl.  See also January 1999 Dr. S.M.O. psychiatric evaluation (Veteran ran over and killed a 15 year old girl when he was drunk); June 1992 Vet Center intake note; May 1992 Vet Center note.  The December 2013 VA examiner diagnosed major depressive disorder and unspecified anxiety disorder.  The VA examiner noted the evidence of record indicated the Veteran's depression started in childhood, and opined that it was less likely than not that the Veteran's major depressive disorder was aggravated by in-service stressors.  However, the VA examiner did not opine as to whether it is clear and unmistakable that the Veteran's depression pre-existed his active duty service, and if so, whether it is clear and unmistakable that the depression was not permanently aggravated by his active duty service.  Further, the December 2013 VA examiner did not provide a nexus opinion regarding the unspecified anxiety disorder or any other diagnosis of record.

Further, although Dr. J.M. opined in his February 2016 letter that the Veteran has PTSD related to an in-service incident, and that the Veteran's depressive disorder is concomitant with and directly related to the PTSD, as noted above, the AOJ has been asked to undertake appropriate development to obtain credible supporting evidence regarding the death of another sailor on the U.S.S. Lexington, as reported by the Veteran.  See 38 C.F.R. § 3.304(f).  Further, Dr. J.M. did not provide an opinion as to any of the other acquired psychiatric diagnoses of record.  Therefore, on remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology his current acquired psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice regarding his claim of entitlement to service connection for PTSD.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain any records related to any separate disability claim filed with or through the Veteran's former employer, the Army Depot.  The Veteran indicated that he received medical retirement in 1998 due to depression.  All obtained records should be associated with the evidentiary record.

4. The AOJ should ask the Veteran to identify all private treatment related to his acquired psychiatric disorder.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from Dr. A., Dr. R.G., and Dr. E.P.F.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full names of these providers as identified on the June 2009 VA Form 21-4142 (Dr. A.), the June 2009 VA Form 21-4142 and the available June 2012 to August 2014 treatment records (Dr. R.G.), and the March 2006 discharge summary from CHRISTUS Spohn Hospital (Dr. E.P.F.) to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

5. For #2, #3, and #4, the AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

6. The AOJ should obtain any outstanding VA treatment records, to include all mental health treatment records since September 2014.  All obtained records should be associated with the evidentiary record.

7. The AOJ should undertake any necessary development to independently verify the Veteran's described in-service stressor of witnessing the accidental death of another sailor when he walked into a moving plane propeller on the U.S.S. Lexington sometime between October 1971 and April 1972.

Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the AOJ should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

8. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by an appropriate examiner, other than the examiner who performed the December 2013 examination, if possible, to determine the nature and etiology of his current acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since November 2008.

The examiner should address the diagnoses of major depressive disorder, dysthymia, depression, PTSD, generalized anxiety disorder, and unspecified anxiety disorder.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

If a diagnosis of PTSD is not warranted, the examiner should, to the extent possible, reconcile his/her findings with the February 2016 diagnosis of PTSD by Dr. J.M.

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since November 2008, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically consider the Veteran's contention that he began to experience depression during his active duty service, which he covered up by drinking, and that his depression has continued since service.  See, e.g., February 2016 Dr. J.M. letter opinion.
The examiner should also specifically consider the May 1970 service treatment record indicating the Veteran suffered a loss of consciousness after trauma to his right temporal area.  See also February 2016 Dr. J.M. letter opinion.

d) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

9. The AOJ should conduct any other development deemed appropriate, and ensure the VA examination report complies with the Board's remand instructions.

10. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


